United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-51335
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ELIAS CARRILLO, JR., also known as Lie,
also known as Old Boy,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:05-CR-48-2
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Elias Carrillo, Jr., appeals his guilty-plea conviction for

conspiracy to manufacture, distribute, and possess with intent to

distribute more than 50 grams of crack cocaine in violation of

21 U.S.C. §§ 841(a)(1) and 846.   He contends that the factual

basis was insufficient to support his conviction because it

failed to establish the essential elements of the crime of

conspiracy.    Because Carrillo did not challenge the sufficiency

of the factual basis in the district court, review is for plain

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51335
                                  -2-

error.    United States v. Angeles-Mascote, 206 F.3d 529, 530 (5th

Cir. 2000).    The Government does not seek to invoke the appeal

waiver and has thus waived the issue.       See United States v.

Story, 439 F.3d 226, 230-31 (5th Cir. 2006).

     The factual basis provided ample evidence from which to

infer that a conspiracy to manufacture, distribute, and possess

with intent to distribute more than 50 grams of crack cocaine

existed and that Carrillo participated in the conspiracy

knowingly and voluntarily.    The factual basis detailed a

conspiracy beginning on or about April 15, 1996, and continuing

through March 16, 2005, involving 21 named conspirators and

others.    The factual basis described at least nine coded phone

calls between Carrillo and named and unnamed coconspirators

discussing various drug trafficking activities.       Further, the

factual basis provided that on September 1, 2004, Carrillo aided

and abetted an unnamed coconspirator in the possession with

intent to distribute of more than 50 grams of crack cocaine, as

well as distribution of 5 grams of crack cocaine on August 24,

2004.    Therefore, the factual basis was sufficient to support the

district court’s acceptance of Carrillo’s guilty plea.

Accordingly, Carrillo has failed to establish plain error, and

the district court’s judgment is AFFIRMED.